Citation Nr: 0829158	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 determination by the 
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island.  


FINDINGS OF FACT

1.  An unappealed RO decision in January 1988 denied the 
veteran's claim of service connection for bilateral hearing 
loss.

2.  Evidence of record received since the January 1988 
decision that pertains to the veteran's claim for bilateral 
hearing loss is new and material.

3.  It is as likely as not that the veteran's current 
bilateral hearing loss is the result of his service. 


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for bilateral hearing loss has been submitted and 
the claim is reopened.  38 U.S.C.A.  § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

2.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence

The RO denied the veteran's original claim for entitlement to 
service connection for bilateral hearing loss in a January 
1988 rating decision.  An RO letter dated the following month 
gave the veteran notice of this denial and his appellate 
rights, but he did not initiate an appeal.  Therefore, that 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in May 2006.  For 
claims filed on or after August 29, 2001, "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

Important for this case, for the purpose of establishing 
whether new and material evidence has been received, the 
credibility of the evidence, but not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's January 1988 decision 
includes private treatment records, and statements and 
testimony from the veteran.  Under the requirements stated 
above for reopening claims, the veteran's treatment records, 
statements and testimony, which indicate treatment for 
hearing loss and loud noise exposure in service, are 
considered new and material evidence (further discussion is 
not warranted).  The claim for service connection for 
bilateral hearing loss is therefore reopened.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

2.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Importantly, the Court has also held that the regulation does 
not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The veteran stated in support of this claim that his hearing 
was damaged due to his time in service, during which he was 
exposed to small boat engine noises, loud shipboard noises 
such as fog horns, flight deck noises (including aircraft), 
and other acoustical noises associated with his 18 years of 
sea duty.  Many of these duties were performed without 
protective hearing devices or with minimally effective 
protective devices.

The evidence, including service personnel records (SPRs), 
supports the veteran's statements of time spent onboard 
various sea vessels with regular noise exposure.  The 
veteran's testimony is found to be credible. 

The service medical records (SMRs) indicate no complaints of, 
or treatment for, hearing loss.  The separation examination 
indicates hearing within normal limits, providing evidence 
against this claim.

The veteran's primary care physician, Dr. "G.", examined 
the veteran in March 2006 and found significant bilateral 
hearing loss with intact tympanic membranes.  He referred the 
veteran for an audiological evaluation.

A private audiological evaluation was performed in June 2006 
by Dr. "F." of Northeast Ear, Nose, and Throat.  The 
examiner found the veteran to have mild to moderate 
sensorineural hearing loss at 250 Hertz and beyond 2000 
Hertz, sloping in nature.  On the right, the veteran 
demonstrated mild to moderate mixed hearing loss between 500 
and 1000 Hertz and mixed hearing loss beyond 3000 Hertz.  

Dr. F. opined that the asymmetry in the veteran's hearing 
appears to be secondary to significant loud noise exposure.

A VA audiological evaluation was performed in December 2006.  
The evaluation revealed bilateral asymmetrical sensorineural 
hearing loss, as measured by the VA standards stated above 
and explained in 38 C.F.R. § 3.385.  The VA examiner was 
asked to provide an opinion with the evaluation.  The VA 
examiner stated, "Veteran reports significant history of 
military noise exposure with limited use of hearing 
protection.  Retirement audiogram of 3/23/1987 shows normal 
hearing acuity bilaterally.  The asymmetrical configuration 
of the hearing loss is not supportive of noise exposure.  
Regarding high frequency hearing loss on the left ear, it is 
at least as likely as not effected by noise exposure and the 
normal aging process.  The etiology of the hearing loss on 
the right ear is unknown to this examiner, and an ENT 
examination is recommended."

The veteran was afforded a VA examination in February 2007.  
The examiner cited a recent study issued by the Institute of 
Medicine that was commissioned by Congress to determine 
whether a veteran can claim hearing loss related to service 
when a hearing test on discharge is normal.  Relying solely 
on the fact that the veteran's hearing upon separation was 
found to be essentially normal, the examiner opined that 
"there must be another cause of his hearing loss not related 
to his military service."  The examiner did not cite any 
other possible causes for the veteran's hearing loss.  The 
examiner stated, "I have no doubt that the veteran is 
telling the truth that he experienced loud noise exposure in 
the Coast Guard, but I cannot support his claim that his 
hearing loss is related to his military service."  The 
examiner noted that the veteran's post-service career was 
with the postal service.

The veteran verified his post-service career with the postal 
service, which did not involve loud noise exposure.  The 
veteran maintains that his hearing problems began due to the 
exposure to boat engine noises, fog horns, and light deck 
noises in service.  Again, the Board finds the veteran's 
testimony at the May 2008 hearing to be credible

In light of the evidence cited above, because there is an 
approximate balance of positive and negative medical 
evidence, the benefit-of-the-doubt standard applies. 38 
U.S.C.A.  § 5107(b).  Reasonable doubt as to the origin of 
the veteran's bilateral hearing loss will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the appeal 
is granted.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


